                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


                                                   CV-19-36-H-BMM-JTJ
In re CHAPAROSA
                                                             ORDER



      United States Magistrate Judge John Johnston entered Findings and

Recommendations recommending that this matter should be dismissed. (Doc. 9).

Chaparosa did not file objections. The Court reviews for clear error any portion to

which no party specifically objected. McDonnell Douglas Corp. v. Commodore

Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Chaparosa filed a document that the Court liberally construed as a

complaint. (Doc. 1). Chaparosa was given an opportunity to file an amended

complaint to name a defendant and provide a clear statement of his claims. (Doc.

6). Chaparosa filed a response but failed to name a defendant or provide a clear

statement of his claims.

      Judge Johnston recommended that the matter be dismissed because

Chaparosa has failed to list a defendant or provide any facts or clear allegations in

violation of Rule 8 of the Federal Rules of Civil Procedure. Judge Johnston also


                                          1
recommended that leave to amend be denied because amendment would be futile.

See Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 988, 1007 (9th Cir.

2009).

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Chaparosa has twice failed to file a complaint which states a

claim upon which relief can by granted. Fed. R. Civ. P. 8(a); Zucco Partners, 552

F.3d at 1007. The Court agrees that leave to amend would be futile, as Chaparosa

failed to list a defendant, provide facts, or detail allegations when given a second

chance.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 9) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that this matter is DISMISSED without

leave to amend. The Clerk is directed to enter judgment accordingly.

      DATED this 18th day of November, 2019.




                                          2
